           Case 19-36313 Document 935 Filed in TXSB on 02/17/20 Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

_________________________________________
                                          )
In re:                                    )                          Chapter 11
                                          )
SOUTHERN FOODS GROUP, LLC, et al.,        )                          Case No. 19-36313 (DRJ)
                                          )
            Debtors.1                     )                          (Jointly Administered)
                                          )
_________________________________________ )

                           DEBTORS’ NOTICE OF ),/,1*OF
                    STALKING HORSE ASSET PURCHASE AGREEMENT
                                [Relates to Dkt. No. 925]

           PLEASE TAKE NOTICE that, on February 17, 2022, the Debtors filed the Motion of

Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for Sale of Debtors’ Assets, (B)

Approving the Designation of Dairy Farmers Of America, Inc. as the Stalking Horse Bidder for

Substantially all of Debtors’ Assets, (C) Authorizing and Approving Entry Into the Stalking

Horse Asset Purchase Agreement, (D) Approving Bid Protections, (E) Scheduling Auction for,

and Hearing to Approve, Sale of Debtors’ Assets, (F) Approving Form and Manner of Notices of

Sale, Auction, and Sale Hearing, (G) Approving Assumption and Assignment Procedures, and (H)


       1
          The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their
respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods
Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty,
LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information
Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean
Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean
Intellectual Property Services II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC
(7782); Dean Puerto Rico Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896);
Dean West II, LLC (9190); Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners,
LLC (3889); DFC Ventures, LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin
Holdings, Inc. (8114); Fresh Dairy Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s
Manufacturing and Retail, LLC (9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest
Ice Cream Company, LLC (0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC
(7714); Shenandoah’s Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039);
Tuscan/Lehigh Dairies, Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan,
LLC (7200). The debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
       Case 19-36313 Document 935 Filed in TXSB on 02/17/20 Page 2 of 3




Granting Related Relief and (II)(A) Approving Sale of Debtors’ Assets Free and Clear of Liens,

Claims, Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of Executory

Contracts and Unexpired Leases, and (C) Granting Related Relief [D.I. 925] (the “Bidding

Procedures Motion”).

       PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, attached hereto as

Exhibit A, a copy of the Asset Purchase Agreement (as defined in the Bidding Procedures

Motion), dated as of February 16, 2020, by and among the Debtors and Dairy Farmers of

America, Inc.



                         [Remainder of Page Intentionally Left Blank]




                                             -2-
     Case 19-36313 Document 935 Filed in TXSB on 02/17/20 Page 3 of 3




Dated: February 17, 2020                 Respectfully submitted,
Houston, Texas
                                         NORTON ROSE FULBRIGHT US LLP

                                         /s/ William R. Greendyke
                                         William R. Greendyke (SBT 08390450)
                                         Jason L. Boland (SBT 24040542)
                                         Robert B. Bruner (SBT 24062637)
                                         Julie Goodrich Harrison (SBT 24092434)
                                         1301 McKinney Street, Suite 5100
                                         Houston, Texas 77010-3095
                                         Tel.: (713) 651-5151
                                         Fax: (713) 651-5246
                                         william.greendyke@nortonrosefulbright.com
                                         jason.boland@nortonrosefulbright.com
                                         bob.bruner@nortonrosefulbright.com
                                         julie.harrison@nortonrosefulbright.com

                                         -and-

                                         DAVIS POLK & WARDWELL LLP

                                         Brian M. Resnick (pro hac vice granted)
                                         Steven Z. Szanzer (pro hac vice granted)
                                         Nate Sokol (pro hac vice granted)
                                         Dan Meyer (pro hac vice granted)
                                         450 Lexington Avenue
                                         New York, New York 10017
                                         Tel.: (212) 450-4000
                                         Fax: (212) 701-5800
                                         brian.resnick@davispolk.com
                                         steven.szanzer@davispolk.com
                                         nathaniel.sokol@davispolk.com
                                         dan.meyer@davispolk.com

                                         Counsel to the Debtors and Debtors in
                                         Possession




                                   -3-
